Case: 15-10187      Document: 00513477453         Page: 1    Date Filed: 04/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10187
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 22, 2016
JOHN ARICK COLEMAN,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

LIEUTENANT ALFREDA D. CARRIEON; JULIE M. EVANS; SERGEANT
BRYAN W. ADAMS; CAPTAIN DONALD DEAN, JR.; CAPTAIN NFN
HUTTON; SERGEANT MARTHA E. MAES; SERGEANT MICHAEL W.
VENABLE; OFFICER NFN GONZALES; JOE B. MILBERN; MARK ROTH;
RICK THALER; GREGORY S. DAVID; Assistant Warden; NFN
VOGELSANG, Warden; N. GARCIA, Correctional Officer II,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:13-CV-116


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       John Arick Coleman, Texas prisoner # 1628667, filed a civil rights
complaint in the district court against various personnel at the Clements Unit
of the Texas Department of Criminal Justice, Institutional Division. His main


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10187     Document: 00513477453       Page: 2   Date Filed: 04/22/2016


                                   No. 15-10187

complaint was one of retaliation related to his efforts to challenge his criminal
conviction and to make use of the prison grievance procedures in connection
with three prison disciplinary proceedings and an unfavorable job assignment.
He complains also that his right to due process was violated during the
disciplinary proceedings.     He has appealed the district court’s order and
judgment dismissing the complaint with prejudice as frivolous and without
prejudice for failure to state a claim upon which relief can be granted. See 28
U.S.C. § 1915A; 28 U.S.C. § 1915(e)(2); 42 U.S.C. § 1997e(c)(1). Our review is
de novo. See Geiger v. Jowers, 404 F.3d 371, 373 (5th Cir. 2005).
      A prison official may not retaliate against an inmate for accessing the
courts or using a prison grievance procedure. Woods v. Smith, 60 F.3d 1161,
1164 (5th Cir. 1995). “To state a valid claim for retaliation under section 1983,
a prisoner must allege (1) a specific constitutional right, (2) the defendant’s
intent to retaliate against the prisoner for his or her exercise of that right, (3) a
retaliatory adverse act, and (4) causation.” Hart v. Hairston, 343 F.3d 762, 764
(5th Cir. 2003) (internal quotation marks and citation omitted).       Coleman’s
arguments are wholly conclusional and are based primarily on his personal
belief that he is the victim of retaliation. See Woods, 60 F.3d at 1166; see also
Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997). He has not shown
that the district court erred in disposing of his retaliation and due process
claims. The judgment is AFFIRMED.
      We WARN Coleman that the district court’s dismissal of his complaint
as frivolous and as failing to state a claim upon which relief may be granted
counts as a strike under § 1915(g) and that, if he accumulates three strikes, he
may not proceed in forma pauperis in any civil action or appeal filed while he
is incarcerated unless he is under imminent danger of serious physical injury.
See Adepegba v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).



                                         2